               Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 1 of 45. PageID #: 4
ski p to main content
                                                    Print

                                          CASE INFORMATION

CV-20-937000 MICHAEL SHIELDS vs. SMC CORPORATION OF AMERICA, ET AL.


                                             Docket Information


              Docket Docket                                                                         View
Filing Date                 Docket Description
              Party Type                                                                           Image
10/07/2020    N/A    SR     USPS RECEIPT NO. 42599423 DELIVERED BY USPS 09/28/2020 SMC
                            CORPORATION OF AMERICA PROCESSED BY COC 10/07/2020.
10/06/2020    N/A    JE     DEFENDANTS'CONSENTED MOTION FOR ENLARGEMENT OF TIME, FILED
                            10/05/2020, IS GRANTED. DEFENDANTS SHALL MOVE, ANSWER, OR OTHERWISE
                            PLEAD TO PLAINTIFF'S COMPLAINT ON OR BEFORE 11/12/2020. CMC BY PHONE
                            SET FOR 11/17/2020 AT 10:45 AM. PLAINTIFF'S COUNSEL SHALL INITIATE THE
                            CONFERENCE CALL WITH ALL OTHER PARTIES AND CONTACT THE COURT AT
                            THE SET TIME. THE COURT'S STAFF ATTORNEY CAN BE REACHED AT (216)443-
                            8619. PARTIES SHALL BE PREPARED TO DISCUSS DISCOVERY PROGRESS AND
                            SCHEDULING MATTERS, ETC. NOTICE ISSUED
10/05/2020    D      MO     MOTION FOR EXTENSION OF TIME DEFENDANTS'CONSENTED MOTION FOR
                            ENLARGEMENT OF TIME 10/06/2020 - GRANTED
10/01/2020    D      NT     NOTICE OF APPEARANCE„ FILED DEFENDANT(S)SMC CORPORATION OF
                            AMERICA(D1)and ERIC LUNDGREN(D2) GREGORY GUERVARA 0067269.
                            APPEARANCE
09/23/2020    N/A    SR     USPS RECEIPT NO. 42510792 DELIVERED BY USPS 09/14/2020 LUNDGREN/ERIC/
                            PROCESSED BY COC 09/23/2020.
09/22/2020    D1     SR     CERTIFIED MAIL RECEIPT NO. 42510791 RETURNED 09/22/2020 FAILURE OF
                            SERVICE ON DEFENDANT SMC CORPORATION OF AMERICA - ATTEMPTED NOT
                            KNOWN NOTICE MAILED TO PLAINTIFF(S) ATTORNEY
09/21/2020    N/A    SR     SUMMONS E-FILE COPY COST
09/21/2020    D1     CS     WRIT FEE
09/21/2020    D1     SR     SUMS COMPLAINT(42599423) SENT BY CERTIFIED MAIL. TO: SMC CORPORATION
                            OF AMERICA 10100 SMC BLVD NOBLESVILLE, IN 46060-0000
09/21/2020    131    SR     PRAECIPE FILED SECOND AMENDED INSTRUCTIONS FOR SERVICE
09/20/2020 N/A          SR   CERTIFIED MAIL RECEIPT NO. 42557682 RETURNED 9/19/2020 FAILURE OF
                             SERVICE ON DEFENDANT SMC CORPORATION OF AMERICA - ATTEMPTED NOT
                             KNOWN NOTICE MAILED TO PLAINTIFF(S) ATTORNEY
09/15/2020 N/A          SR   SUMMONS E-FILE COPY COST
09/15/2020 D1           CS   WRIT FEE
09/15/2020 D1           SR   SUMS COMPLAINT(42557682)SENT BY CERTIFIED MAIL. TO: SMC CORPORATION
                             OF AMERICA C/O CT CORPORATION SYSTEM, ITS SA 36 PENNSYLVANIA STREET
                             I NDIANAPOLIS, IN 46204-0000
09/15/2020 P1           SR   PRAECIPE FILED AMENDED INSTRUCTIONS FOR SERVICE OF COMPLAINT
09/15/2020 N/A          SR   CERTIFIED MAIL RECEIPT NO. 42510791 RETURNED 9/14/2020 FAILURE OF
                             SERVICE ON DEFENDANT SMC CORPORATION OF AMERICA - OTHER REASON
                             NOTICE MAILED TO PLAINTIFF(S) ATTORNEY
09/09/2020    N/A       SR   SUMMONS E-FILE COPY COST
09/09/2020    N/A       SR   SUMMONS E-FILE COPY COST
09/09/2020    D2        CS   WRIT FEE
09/09/2020    D2        SR   SUMS COMPLAINT(42510792)SENT BY CERTIFIED MAIL. TO: ERIC LUNDGREN
                             6541 CITY WEST PARKWAY EDEN PRAIRIE, MN 55344
09/09/2020 D1           CS   WRIT FEE
09/09/2020 D1           SR   SUMS COMPLAINT(42510791)SENT BY CERTIFIED MAIL. TO: SMC CORPORATION
                             OF AMERICA 36 PENNSYLVANIA STREET INDIANAPOLIS, IN 46204
09/09/2020 N/A          SF   JUDGE DANIEL GAUL ASSIGNED (RANDOM)
               Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 2 of 45. PageID #: 5
09/09/2020   P1      SF         LEGAL RESEARCH
09/09/2020   P1      SF         LEGAL NEWS
09/09/2020   P1      SF         LEGAL AID
09/09/2020   P1      SF        COURT SPECIAL PROJECTS FUND
09/09/2020   P1      SF        COMPUTER FEE
09/09/2020   P1      SF        CLERK'S FEE
09/09/2020   P1      SF         DEPOSIT AMOUNT PAID J. MICHAEL MURRAY
09/09/2020   N/A     SF        CASE FILED: COMPLAINT, SERVICE REQUEST
Only the official court records available from the Cuyahoga County Clerk of Courts, available in person, should be relied upon
as accurate and current.
Website Questions or Com ments.
Copyright © 2020 PROWARE. All Rights Reserved. 1.1.253
         Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 3 of 45. PageID #: 6




                                            NAILAH K.BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                     1200 Ontario Street
                                                    Cleveland,Ohio 44113



                                              Court of Common Pleas


                                    New Case Electronically Filed: COMPLAINT
                                             September 9,2020 12:38

                                          By: J. MICHAEL MURRAY 0019626

                                                Confirmation Nbr. 2068446


  MICHAEL SHIELDS                                                          CV 20 937000

           vs.
                                                                  J udge: DANIEL GAUL
  SMC CORPORATION OF AMERICA,ET AL.




                                                     Pages Filed: 6




Electronically Filed 09/09/2020 12:38 / / CV 20 937000 / Confirmation Nbr. 2068446 / CLAJB
         Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 4 of 45. PageID #: 7




                               IN THE COURT OF COMMON PLEAS
                                   CUYAHOGA COUNTY,OHIO

    MICHAEL SHIELDS                                                CASE NO.:
    23334 S. Melrose Dr.
    Westlake, Ohio 44145
                                                                   JUDGE:
                               Plaintiff,

             vs.


                                                                   COMPLAINT
    SMC CORPORATION OF AMERICA
    do CT,its Statutory Agent                                    (JURY DEMAND ENDORSED HEREON)
    36 Pennsylvania St.
    Indianapolis, Indiana 46204

                               and

    ERIC LUNDGREN
    SMC Corp. of America, Minneapolis Branch
    6541 City West Parkway Eden
    Prairie, MN 55344

                                        Defendants.


                                                  INTRODUCTION

              1.      This is an age discrimination action arising from Defendants' unlawful termination

                      ofPlaintiff's employment on April 10, 2020. This action is being brought pursuant

                      to R.C. §4112.02(L).

                                                       PARTIES

             2.       Plaintiff Michael Shields is 67 years old. Until April 10, 2020, Plaintiff was

                      employed as a Corporate Account Manager in the Cleveland branch of Defendant

                      SMC Corporation of America. Plaintiff was an employee as defined by §

                      4112.01(A)(3), Ohio Rev. Code.

Electronically Filed 09/09/2020 12:38 / / CV 20 937000 / Confirmation Nbr. 2068446 / CLAJB
         Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 5 of 45. PageID #: 8




             3.       Defendant SMC Corporation ofAmerica("SMC")is a for-profit corporation with its

                      principal place ofbusiness located at 10100 SMC Boulevard,Noblesville,IN,46060.

                      Defendant SMC is an employer as defined by § 4112.01(A)(2), Ohio Rev. Code.

             4.       Defendant Eric Lundren is an individual and a resident of the State of Minnesota.

                      Defendant Lundgren is employed as a Regional Sales Manager by Defendant SMC

                      and is also an employer as defined by § 4112.01(A)(2), Ohio Rev. Code.

                                          JURISDICTION AND VENUE

             5.       Defendants transact business in this state and caused injury to Plaintiff in this state.

                      This Court has personal jurisdiction over Defendants based on, but not limited to,

                      Ohio's Long Arm Statute, R.C. § 2307.382(A)(1),(3),(4) and Ohio R. Civ. P.

                      4.3(A)(1),(3),(4).

             6.       Plaintiff's claims arose in Cuyahoga County, he resides in Cuyahoga County and

                      Defendants are nonresidents of the State of Ohio. Venue is, therefore, proper in

                      Cuyahoga County.

                                           GENERAL ALLEGATIONS

             7.       Defendant SMC is the United States subsidiary ofSMC Corporation based in Japan.

                      It provides industries with technology and products to support automation.

             8.       In 2005, Plaintiff first began his employment with Defendant SMC as an account

                      manager in its Cleveland branch.

             9.       After six successful years,PlaintiffleftDefendantSMC to pursue other opportunities

                      in 2011.

              10.     Two years later, Plaintiff returned to SMC as an employee. More specifically,


                                                             2

Electronically Filed 09/09/2020 12:38 / / CV 20 937000 / Confirmation Nbr. 2068446 / CLAJB
         Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 6 of 45. PageID #: 9




                      Plaintiff accepted the position of Global Target Account Manager. That position

                      came with more responsibilities than Plaintiff's previous role with the company,and

                      placed a greater emphasis on client interaction and business development.

                                          Plaintif'
                                                  f s Role and Performance

             11.      In 2017, Defendant SMC designated Plaintiff to serve as one of two Corporate

                      Account Managers for the Cleveland branch.

             12.      In or around April of 2018, the other Corporate Account Manager left SMC and

                      Plaintiff began to serve as the only Corporate Account Manager for the Cleveland

                      branch.

             13.      Plaintiff was a loyal employee and performed his duties well for years and continued

                      to be highly qualified for his position.

                                       Defendants'Discriminatory Treatment

              14.     In or around November of2019, SMC hired a new employee as another Corporate

                      Account Manager within the Cleveland branch. At that time,the new employee was

                      34 years old. Plaintiff, on the other hand, was 66 years old and was the oldest

                      employee within the Cleveland branch.

              15.     On April 10,2020,three months before his 67t
                                                                 h birthday, while he was working from

                      home in Westlake, OH, Plaintiff received a phone call from Defendant Eric

                      Lundgren.DefendantLundgren is a Regional Sales Manager for DefendantSMC and

                      his responsibilities include overseeing the Cleveland branch.

              16.     Defendant Lundgren informed Plaintiffthat he was being terminated immediately as

                      a result ofthe economic condition of SMC that he attributed to COVED-19.


                                                             3

Electronically Filed 09/09/2020 12:38 / / CV 20 937000 / Confirmation Nbr. 2068446 / CLAJB
        Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 7 of 45. PageID #: 10




             17.      Hours later, two of Defendant SMC's employees went to Plaintiffs home and

                      repossessed his corporate car, cell phone, laptop, gas card and credit card.

             18.      Defendant SMC offered Plaintiff only one week's severance pay upon his

                      termination. It then presented him with a written release agreement providing that if

                      he agreed to release all claims he had against SMC, it would pay him two weeks

                      severance. Plaintiff declined that offer.

             19.      Attached to the written release agreement Defendant SMC provided to Plaintiff was

                      a list of employees who were also being terminated as a result of the alleged

                      economic circumstances caused by COVID-19.

             20.      Of the 28 employees in the Cleveland branch, only Plaintiff, who was the oldest

                      member of the branch, and a Business Development Manager, who, at age 63, was

                      the second oldest person in the Branch, were fired.

             21.      On the list of employees who were not terminated was the 34 year old Corporate

                      Account Manager, who had been hired just some five months earlier.

         UNLAWFUL AGE DISCRIMINATION IN EMPLOYMENT UNDER R.C. §4112.02

             22.      Plaintiff incorporates all previous allegations.

             23.      Plaintiff was more than 40 years of age at all times relevant to the allegations in this

                      Complaint.

             24.      Plaintiff was qualified for his position and capable ofperforming his job duties.

             25.      Defendants SMC and Lundgren terminated Plaintiff because ofhis age on April 10,

                      2020.

             26.      DefendantSMC and Lundgren assigned the duties that formerly belonged to Plaintiff


                                                             4

Electronically Filed 09/09/2020 12:38 / / CV 20 937000 / Confirmation Nbr. 2068446 / CLAJB
        Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 8 of 45. PageID #: 11




                      to a younger employee or employees.

             27.      Defendants SMC and Lundgren discriminated against Plaintiff because of his age

                      with respectto the terms,conditions and privileges ofhis employment,including but

                      not limited to terminating his employment in violation of §§ 4112.02 and 4112.99,

                      Ohio Rev. Code.

             28.      As a direct and proximate result of the wrongful conduct of Defendants SMC and

                      Lundgren,Plaintiffsuffered and will continue to suffer economic and non-economic

                      harms and damages for which Defendants are liable, including but not limited to

                      emotional pain and suffering, humiliation, embarrassment,loss ofenjoyment oflife

                      and the loss of past and future wages, fringe benefits and other privileges and

                      conditions ofemployment.

             29.      Defendants SMC and Lundgren intentionally, willfully, wantonly, recklessly, and

                      maliciously violated Plaintiff's rights under §§ 4112.02 and 4112.99, Ohio Revised

                      Code for which Defendants are liable for punitive damages, attorney's and expert

                      fees, costs, interest, and any equitable relief that this Court deems appropriate.

                                              PRAYER FOR RELIEF

             Plaintiff demands the following relief against Defendants:

              1.      Judgment in his favor awarding compensatory damages,jointly and severally, in

                      excess of Twenty-Five Thousand Dollars;

             2.       Judgment in his favor awarding punitive damages,jointly and severally,in excess of

                      Twenty-Five Thousand Dollars;

             3.       Judgment in his favor awarding him back pay, front pay, prejudgment interest,


                                                             5

Electronically Filed 09/09/2020 12:38 / / CV 20 937000 / Confirmation Nbr. 2068446 / CLAJB
        Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 9 of 45. PageID #: 12




                      reasonable attorneys' and expert fees, and costs,jointly and severally;

             4.       Such other further legal and equitable reliefto which Plaintiff is entitled.

                                                   JURY DEMAND

             Plaintiff demands a trial byjury on all issues within this Complaint.



                                                         Respectfully submitted,



                                                         /s/ J. Michael Murray
                                                         J. MICHAEL MURRAY (0019626)
                                                         jmmurray@bgmdlaw.com
                                                         WILLIAM C. LIVINGSTON (0089538)
                                                         wlivingston@bgmdlaw.com
                                                         BERKMAN,GORDON,MURRAY & DEVAN
                                                         55 Public Square, Suite 2200
                                                         Cleveland, Ohio 44113-1949
                                                         Telephone: (216)781-5245
                                                         Facsimile: (216)781-8207

                                                         Attorneys for Plaintiff




                                                             6

Electronically Filed 09/09/2020 12:38 / / CV 20 937000 / Confirmation Nbr. 2068446 / CLAJB
       Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 10 of 45. PageID #: 13




                                           NAILAH K.BYRD
                                   CUYAHOGA COUNTY CLERK OF COURTS
                                                    1200 Ontario Street
                                                   Cleveland,Ohio 44113



                                              Court of Common Pleas

                                New Case Electronically Filed: SERVICE REQUEST
                                             September 9,2020 12:38

                                          By: J. MICHAEL MURRAY 0019626

                                               Confirmation Nbr. 2068446


  MICHAEL SHIELDS                                                          CV 20 937000

          vs.
                                                                  Judge: DANIEL GAUL
  SMC CORPORATION OF AMERICA,ET AL.




                                                     Pages Filed: l




Electronically Filed 09/09/2020 12:38 / / CV 20 937000 / Confirmation Nbr. 2068446 / CLAJB
       Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 11 of 45. PageID #: 14


                          Common Pleas Court of Cuyahoga County, Ohio
                                Nailah K. Byrd, Clerk of Courts

                                      INSTRUCTIONS FOR SERVICE


 MICHAEL SHIELDS                                     Case Number
Plaintiff(s)
                                                   J udge:
Vs.
SMC CORPORATION OF AMERICA, ET AL.                 Date: September 9, 2020
Defendants(s)


Method of Service Req uested:

Certified Mail ServiceEl Ordinary Mail Service ElFederal Express Service        Fl
Personal Service by the Sheriff of                           County

Residence Service by the Sheriff of                   County

Personal Service By Process Server

Residence Service by Process Server

Civ.R. 4.7 Waiver Requested


Name(s)and Address(es)of Parties to Serve:

 SMC CORPORATION OF AMERICA                                       ERIC LUNDREN
 CIO CT, its Statutory Agent                                      SMC Corp. of America, Minneapolis Branch
 36 Pennsylvania St.                                              6541 City West Parkway Eden
 Indianapolis, IN 46204                                           Prairie, MN 55344

Additional Instructions:




Filing Party Name: J. Michael Murray Supreme Court ID if applicable: 0019626

Phone Number: 216-781-5245


For Use by Sheriff or Process Server Only

EWITPEailKlibt/t/42696vifi38 / / CV 20 937000 / Confirmation Nbr. 2068446 / CLAJB

Address for Service if Different from address included above:
              Case:ACTION
SUMMONS IN A CIVIL  1:20-cv-02348-PAB Doc #: 1-1
                            COURT OF COMMON      Filed:
                                              PLEAS,    10/15/20COUNTY
                                                     CUYAHOGA    12 of 45. PageID
                                                                         JUSTICE  #: 15
                                                                                 CENTER
                                                                                                 CLEVELAND,OHIO 44113
                 CASE NO.                               SUMMONS NO.
             CV20937000               D1 CM                   425107 91                                           Rule 4(B)Ohio

                                                                                                                 Rules of Civil
                                                                                                                 Procedure
                             MICHAEL SHIELDS                        PLAINTIFF
                                   VS                                                                           SUMMONS
            SMC CORPORATION OF AMERICA, ET AL.                      DEFENDANT




      SMC CORPORATION OF AMERICA                                                      You have been named defendant in a sums
      C/O CT, ITS STATUTORY AGENT                                                   complaint(copy attached hereto)filed in Cuyahoga
      36 PENNSYLVANIA STREET                                                        County Court of Common Pleas, Cuyahoga County
      INDINAPOL I S IN 46204                                                        Justice Center, Cleveland, Ohio 44113, by the
                                                                                    plaintiff named herein.

                                                                                      You are hereby summoned and required to answer
                                                                                    the complaint within 28 days after service of this
                   Said answer is required to be served on:                         summons upon you, exclusive of the day of service.

                                                                                      Said answer is required to be served on Plaintiff's
          Hand    Attorney                                                           Attorney (Address denoted by arrow at left.)

          W ILLIAM LIVINGSTON                                                         Your answer must also be filed with the court
          55 PUBLIC SQ. STE. 2200                                                    within 3 days after service of said answer on
                                                                                     plaintiff's attorney.
          CLEVELAND, OH 44113-0000
                                                                                       If you fail to do so,judgment by default will be
                                                                                     rendered against you for the relief demanded in the
                                                                                     complaint.

                 Case has been assigned to Judge:

          D ANIEL GAUL
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                             NAILAH K. BYRD
                                                                          Clerk of the Court of Conunon Pleas


               t DATE SENT
           Sep 0, 2020                            By
                                                                      Deputy


             COMPLAINT FLED          09/09/2020


                                                                                    1111111111111111E1111111M 1111111111




CMSN130
                                                                                                          s.POSTAGE>> PITNEY BOWES
                                                                                                       .1,117:7        Ar,,
                                                                                                                  ,===017,      r,
                                                                                                               -
                                                                                                             ©cam
.NAILAH K. BYRD               RETURN RECE PT REQUESTED ELEC
 1200 Ontario                                                                                         ZIP 44102 $    005,900
 Cleveland, OH 44113                                                                                  02 4VV
                                                                                                      0000.36.70.32 SEP.. 10. 2020.-

Case# CV20937000

                       I 1
                        9314 8001 1300 3540 6578 42


                                                                                                     SEP 222020




                             IIIIII I IIIIIIIIIInil11IIIuIIIEI1II1IIIiIiillIII,iIIuIIiIIiIIIII
                              SMC CORPORATION OF AMERICA
                              C/O CT, ITS STATUTORY AGENT
                              36 PENNSYLVANIA STREET
                              INDIANAPOLIS IN 46204




                                                      N IXIE              " 462       FE 1040          e'009 /. 1,8 /26
                                                                       R ETURN TO SENDER
                                                                     ATTEMPTED — NOT KNOWN
                                                                       U NABLE TO FORWARD
                                                                                                                                       Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 13 of 45. PageID #: 16




                                                      B C:     44113161099                       *0785-03606-1B-36
                           44113>1610
              Case:ACTION
SUMMONS IN A CIVIL  1:20-cv-02348-PAB Doc #: 1-1
                            COURT OF COMMON      Filed:
                                              PLEAS,    10/15/20 COUNTY
                                                     CUYAHOGA     14 of 45.JUSTICE
                                                                             PageIDCENTER
                                                                                    #: 17
                                                                                                 CLEVELAND,OHIO 44113
                 CASE NO.                                SUMMONS NO.
               CV20937000              D2 CM                   42510792                                           Rule 4(B)Ohio

                                                                                                                 Rules of Civil
                                                                                                                 Procedure
                              MICHAEL SHIELDS                       PLAINTIFF
                                    VS                                                                          SUMMONS •
             SMC CORPORATION OF AMERICA, ET AL.                     DEFENDANT




          ERIC•LUNDGREN                                                                You have been named defendant in a sums
          SMC CORP OF AMERICA, MINNEAPOLIS                                           complaint(copy attached hereto)filed in Cuyahoga
          BRANCH                                                                     County Court of Common Pleas, Cuyahoga County
          6541 CITY WEST PARKWAY EDEN                                                Justice Center, Cleveland, Ohio 44113, by the
          P RAIRIE MN 55344                                                          plaintiff named herein.

                                                                                      You are hereby summoned and required to answer
                                                                                    the complaint within 28 days after service of this
                    Said answer is required to be served on:                        summons upon you,exclusive of the day of service.

                                                                                      Said answer is required to be served on Plaintiff's
          Plantiln Attorney                                                          Attorney (Address denoted by arrow at left.)

          W ILLIAM LIVINGSTON                                                         Your answer must also be filed with the court
          55 PUBLIC SQ. STE. 2200                                                    within 3 days after service of said answer on
                                                                                     plaintiff's attorney.
          CLEVELAND, OH 44113-0000
                                                                                       If you fail to do so,judgment by default will be
                                                                                     rendered against you for the relief demanded in the
                                                                                     complaint.

                  Case has been assigned to Judge:

          D ANIEL GAUL
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                             NAILAH K. BYRD
                                                                          Clerk of the Court of Conunon Pleas

               'DATE SENT
            Sep 9, 2020                            By
                                                                      Deputy


             COMPLAINT FILED         09/09/2020

                                                                                    111111111111111 1 1 1 1 1 1 1 1 111




CMSN130
       Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 15 of 45. PageID #: 18
   UNITEDSTATES
PIPOST/AL SERVICE,
P




Date Produced: 09/21/2020

CERTIFIED MAIL SOLUTIONS INC.:

The following is the delivery information for Certified Mail Tm/RRE item number 9314 8001 1300 3540
6578 59. Our records indicate that this item was delivered on 09/14/2020 at 11:00 a.m. in EDEN
PRAIRIE, MN 55344. The scanned image of the recipient information is provided below.

Signature of Recipient :
                                  x
Address of Recipient :
                                DetiedY
                                Waves



Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
U nited States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.




                                        (g°tVVAP000
VagNi-141°Iki4Pghte/ NY.KFLIWN/E R I CCe%
Sent To: 6541 CITY WEST PARKWAY EDEN PRAIRIE, MN 55344
      Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 16 of 45. PageID #: 19



                              i i i91 1 (1 1 1 1 1 1 1 1itil 1 1 1 i i i i i r



                                           NAILAH K.BYRD
                                   CUYAHOGA COUNTY CLERK OF COURTS
                                                   1200 Ontario Street
                                                  Cleveland, Ohio 44113



                                             Court of Common Pleas

                                                   PRAECIPE
                                              September 15,2020 13:43

                                        By: WILLIAM LIVINGSTON 0089538

                                              Confirmation Nbr. 2072998



  MICHAEL SHIELDS                                                         CV 20 937000

          vs.
                                                                 Judge: DANIEL GAUL
  SMC CORPORATION OF AMERICA,ET AL.




                                                    Pages Filed: 8




Electronically Filed 09/15/2020 13:43 / SERVICE / CV 20 937000 / Confirmation Nbr. 2072998 / CLAHJ
                 Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 17 of 45. PageID #: 20
       Or
ce;

 Arkr""0
"  Odwhos
ihrki*ohs0                             Common Pleas Court of Cuyahoga County, Ohio
        7
                                             Nailah K. Byrd, Clerk of Courts

       OHIO
                                                 INSTRUCTIONS FOR SERVICE


        MICHAEL SHIELDS                                           Case Number       CV-20-937000

       Plaintiff(s)
                                                                 Judge: Daniel Gaul
       Vs.
       SMC CORPORATION OF AMERICA, ET AL.                        Date:   September 15, 2020

       Defendants(s)


        Method of Service Requested:

        Certified Mail Service           Ordinary Mail Service       Federal Express Service

        Personal Service by the Sheriff of                                County

        Residence Service by the Sheriff of                         County

        Personal Service By Process Server

         Residence Service by Process Server

         Civ.R. 4.7 Waiver Requested

            N ame(s) and Add ress(es)of Parties to Serve:

             SMC CORPORATION or AMERICA
             C/O CT Corporation System, its Statutory Agent
             36 S. Pennsylvania St.
             Indianapolis, IN 46204

             Additional Instructions:




             Filing Party   Name: J.   Michael Murray Supreme Court lb if applicable:0019626


             Phone Number: 216-781-5245


             For Use by Sheriff or Process Server Only

             N umber of Service Attempts:

             Address for Service if Different from address included above:
       Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 18 of 45. PageID #: 21




                                           NAILAH K.BYRD
                                   CUYAHOGA COUNTY CLERK OF COURTS
                                                    1200 Ontario Street
                                                   Cleveland, Ohio 44113



                                              Court of Common Pleas

                                    New Case Electronically Filed: COMPLAINT
                                             September 9, 2020 12:38

                                          By: J. MICHAEL MURRAY 0019626

                                               Confirmation Nbr. 2068446


  MICHAEL SHIELDS                                                          CV 20 937000

           vs.
                                                                  Judge: DANIEL GAUL
  SMC CORPORATION OF AMERICA,ET AL.




                                                     Pages Filed: 6




Electronically Filed 09/09/2020 12:38 / / CV 20 937000 / Confirmation Nbr. 2068446 / CLAJB
       Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 19 of 45. PageID #: 22




                              IN THE COURT OF COMMON PLEAS
                                  CUYAHOGA COUNTY,OHIO

    MICHAEL SHIELDS                                               CASE NO.:
    23334 S. Melrose Dr.
    Westlake, Ohio 44145
                                                                  JUDGE:
                              Plaintiff,

             vs.

                                                                  COMPLAINT
    SMC CORPORATION OF AMERICA
    do CT, its Statutory Agent                                   (JURY DEMAND ENDORSED HEREON)
    36 Pennsylvania St.
    Indianapolis, Indiana 46204

                               and

    ERIC LUNDGREN
    SMC Corp. of America, Minneapolis Branch
    6541 City West Parkway Eden
    Prairie, MN 55344

                                        Defendants.


                                                  INTRODUCTION

              1.      This is an age discrimination action arising from Defendants' unlawful termination

                      of Plaintiff's employment on April 10, 2020. This action is being brought pursuant

                      to R.C. §4112.02(L).

                                                       PARTIES

             2.       Plaintiff Michael Shields is 67 years old. Until April 10, 2020, Plaintiff was

                      employed as a Corporate Account Manager in the Cleveland branch of Defendant

                      SMC Corporation of America. Plaintiff was an employee as defined by §

                      4112.01(A)(3), Ohio Rev. Code.

Electronically Filed 09/09/2020 12:38 / / CV 20 937000 / Confirmation Nbr. 2068446 / CLAJB
       Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 20 of 45. PageID #: 23




             3.      Defendant SMC Corporation ofAmerica("SMC")is a for-profit corporation with its

                     principal place ofbusiness located at 10100 SMC Boulevard,Noblesville,IN,46060.

                     Defendant SMC is an employer as defined by § 4112.01(A)(2), Ohio Rev. Code.

             4.      Defendant Eric Lundren is an individual and a resident of the State of Minnesota.

                     Defendant Lundgren is employed as a Regional Sales Manager by Defendant SMC

                      and is also an employer as defined by § 4112.01(A)(2), Ohio Rev. Code.

                                         JURISDICTION AND VENUE

             5.       Defendants transact business in this state and caused injury to Plaintiff in this state.

                      This Court has personal jurisdiction over Defendants based on, but not limited to,

                      Ohio's Long Arm Statute, R.C. § 2307.382(A)(1),(3),(4) and Ohio R. Civ. P.

                      4.3(A)(1),(3),(4).

             6.       Plaintiff's claims arose in Cuyahoga County, he resides in Cuyahoga County and

                      Defendants are nonresidents of the State of Ohio. Venue is, therefore, proper in

                      Cuyahoga County.

                                           GENERAL ALLEGATIONS

             7.       Defendant SMC is the United States subsidiary ofSMC Corporation based in Japan.

                      It provides industries with technology and products to support automation.

             8.       In 2005, Plaintiff first began his employment with Defendant SMC as an account

                      manager in its Cleveland branch.

             9.       After six successful years,Plaintiffleft Defendant SMCto pursue other opportunities

                      in 2011.

              10.     Two years later, Plaintiff returned to SMC as an employee. More specifically,


                                                             2

Electronically Filed 09/09/2020 12:38 / / CV 20 937000 / Confirmation Nbr. 2068446 / CLAJB
      Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 21 of 45. PageID #: 24




                     Plaintiff accepted the position of Global Target Account Manager. That position

                     came with more responsibilities than Plaintiff's previous role with the company,and

                     placed a greater emphasis on client interaction and business development.

                                                '
                                         Plaintiff s Role and Performance

             11.     In 2017, Defendant SMC designated Plaintiff to serve as one of two Corporate

                     Account Managers for the Cleveland branch.

             12.     In or around April of 2018, the other Corporate Account Manager left SMC and

                     Plaintiff began to serve as the only Corporate Account Manager for the Cleveland

                     branch.

             13.     Plaintiff was a loyal employee and performed his duties well for years and continued

                     to be highly qualified for his position.

                                      Defendants'Discriminatory Treatment

             14.     In or around November of 2019, SMC hired a new employee as another Corporate

                      Account Manager within the Cleveland branch. At that time, the new employee was

                      34 years old. Plaintiff, on the other hand, was 66 years old and was the oldest

                      employee within the Cleveland branch.

             15.      On April 10,2020,three months before his 67t
                                                                 h birthday, while he was working from

                      home in Westlake, OH, Plaintiff received a phone call from Defendant Eric

                      Lundgren.Defendant Lundgren is a Regional Sales Manager for DefendantSMC and

                      his responsibilities include overseeing the Cleveland branch.

             16.      Defendant Lundgren informed Plaintiffthat he was being terminated immediately as

                      a result ofthe economic condition of SMC that he attributed to COVID-19.


                                                             3

Electronically Filed 09/09/2020 12:38 / / CV 20 937000 / Confirmation Nbr. 2068446 / CLAJB
       Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 22 of 45. PageID #: 25




            17.      Hours later, two of Defendant SMC's employees went to Plaintiff's home and

                     repossessed his corporate car, cell phone, laptop, gas card and credit card.

            18.      Defendant SMC offered Plaintiff only one week's severance pay upon his

                     termination. It then presented him with a written release agreement providing that if

                     he agreed to release all claims he had against SMC, it would pay him two weeks

                     severance. Plaintiff declined that offer.

             19.     Attached to the written release agreement Defendant SMC provided to Plaintiff was

                     a list of employees who were also being terminated as a result of the alleged

                     economic circumstances caused by COVID-19.

             20.     Of the 28 employees in the Cleveland branch, only Plaintiff, who was the oldest

                     member of the branch, and a Business Development Manager, who, at age 63, was

                     the second oldest person in the Branch, were fired.

             21.      On the list of employees who were not terminated was the 34 year old Corporate

                      Account Manager, who had been hired just some five months earlier.

         UNLAWFUL AGE DISCRIMINATION IN EMPLOYMENT UNDER R.C. §4112.02

             22.      Plaintiff incorporates all previous allegations.

             23.      Plaintiff was more than 40 years of age at all times relevant to the allegations in this

                      Complaint.

             24.      Plaintiff was qualified for his position and capable of performing his job duties.

             25.      Defendants SMC and Lundgren terminated Plaintiff because of his age on April 10,

                      2020.

             26.      DefendantSMC and Lundgren assigned the duties that formerly belonged to Plaintiff


                                                             4

Electronically Filed 09/09/2020 12:38 / / CV 20 937000 / Confirmation Nbr. 2068446 / CLAJB
      Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 23 of 45. PageID #: 26




                     to a younger employee or employees.

            27.      Defendants SMC and Lundgren discriminated against Plaintiff because of his age

                     with respect to the terms,conditions and privileges ofhis employment,including but

                     not limited to terminating his employment in violation of §§ 4112.02 and 4112.99,

                     Ohio Rev. Code.

            28.      As a direct and proximate result of the wrongful conduct of Defendants SMC and

                     Lundgren,Plaintiffsuffered and will continue to suffer economic and non-economic

                     harms and damages for which Defendants are liable, including but not limited to

                     emotional pain and suffering, humiliation, embarrassment,loss ofenjoyment oflife

                      and the loss of past and future wages, fringe benefits and other privileges and

                      conditions of employment.

             29.      Defendants SMC and Lundgren intentionally, willfully, wantonly, recklessly, and

                      maliciously violated Plaintiffs rights under §§ 4112.02 and 4112.99, Ohio Revised

                      Code for which Defendants are liable for punitive damages, attorney's and expert

                      fees, costs, interest, and any equitable relief that this Court deems appropriate.

                                              PRAYER FOR RELIEF

             Plaintiff demands the following relief against Defendants:

             1.       Judgment in his favor awarding compensatory damages, jointly and severally, in

                      excess of Twenty-Five Thousand Dollars;

             2.       Judgment in his favor awarding punitive damages,jointly and severally,in excess of

                      Twenty-Five Thousand Dollars;

             3.       Judgment in his favor awarding him back pay, front pay, prejudgment interest,


                                                             5

Electronically Filed 09/09/2020 12:38 / / CV 20 937000 / Confirmation Nbr. 2068446 / CLAJB
      Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 24 of 45. PageID #: 27




                     reasonable attorneys' and expert fees, and costs,jointly and severally;

            4.       Such other further legal and equitable reliefto which Plaintiff is entitled.

                                                  JURY DEMAND

            Plaintiff demands a trial by jury on all issues within this Complaint.



                                                        Respectfully submitted,



                                                        Is/ J. Michael Murray
                                                        J. MICHAEL MURRAY (0019626)
                                                        jmmurray@bgmdlaw.com
                                                        WILLIAM C. LIVINGSTON (0089538)
                                                        wlivingston@bgmdlaw.com
                                                        BERKMAN,GORDON,MURRAY & DEVAN
                                                        55 Public Square, Suite 2200
                                                        Cleveland, Ohio 44113-1949
                                                        Telephone: (216)781-5245
                                                        Facsimile: (216)781-8207

                                                         Attorneys for Plaintiff




                                                            6

Electronically Filed 09/09/2020 12:38 / / CV 20 937000 / Confirmation Nbr. 2068446 / CLAJB
              Case:ACTION
SUMMONS IN A CIVIL  1:20-cv-02348-PAB Doc #: 1-1
                            COURT OF COMMON      Filed:
                                              PLEAS,    10/15/20 COUNTY
                                                     CUYAHOGA     25 of 45.JUSTICE
                                                                             PageIDCENTER
                                                                                    #: 28
                                                                                               CLEVELAND,OHIO 44113
                CASE NO.                                  SUMMONS NO.
               cv20937000               D1 CM              42557682                                             Rule 4(B)Ohio

                                                                                                               Rules of Civil
                                                                                                               Procedure
                                MICHAEL SHIELDS                  PLAINTIFF
                                      vs                                                                      SUMMONS
             SMC CORPORATION OF AMERICA, ET AL.                  DEFENDANT




          SMC CORPORATION OF AMERICA                                                You have been named defendant in a sums
          C/O CT, ITS STATUTORY AGENT                                             complaint(copy attached hereto)filed in Cuyahoga
          C/O CT CORPORATION SYSTEM, ITS SA                                       County Court of Common Pleas, Cuyahoga County
          36 PE1NNSYLVANIA STREET                                                 Justice Center, Cleveland, Ohio 44113,by the
                                                                                  plaintiff named herein.
          INDIANAPOLIS IN 46204-0000
                                                                                    You are hereby summoned and required to answer
                                                                                  the complaint within 28 days after service of this
                     Said answer is required to be served on:                     summons upon you,exclusive of the day of service.

                                                                                    Said answer is required to be served on Plaintiff's
          Plantift's Attorney                                                      Attorney (Address denoted by arrow at left.)

          WILLIAM LIVINGSTON                                                        Your answer must also be filed with the court
          55 PUBLIC SQ. STE. 2200                                                  within 3 days after service of said answer on
                                                                                   plaintiff's attorney.
          CLEVELAND, OH 44113-0000
                                                                                     If you fail to do so,judgment by default will be
                                                                                   rendered against you for the relief demanded in the
                                                                                   complaint.

                   Case has been assigned to Judge:

          DANIEL GAUL
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                           NAILAR K. BYRD
                                                                        Clerk of the Court of Conunon Pleas

                DATE SENT
            Sep 15, 2020                            By
                                                                  Deputy


              COMPLAINT FILED          09/09/2020

                                                                                  I 1 1 1 11111 1 1 1 1 1 1 1 1 1 11111 1 1 1 I 1 1 1111




CMSN130
                                               United States Postal Service®

                                  CERTIFIED MAlLTM                                                                          U.S.PPSTAGE>> PITNEY BOWES
                                                                                                       , q.(
NAILAH K. BYRD
1no Ontario
                                RETURN RECEIPT REQUESTED ELECTRONICALLY.                                               •                            n
                                                                                                                           ZIP 44102 $ Ourt3,9IP
Cleveland, OH 44113                                                                                                        02 4VY
                                                                                                                                                 0
                                                                                                       FTV:
                                                                                                                           0000367032 SEP. 17. 2020.

Case# CV20937000

                      1   9314 8001 1300 3540 6769 66




                                                                                                                           SEP 25 2020
                               SMC CORPORATION OF AMERICA
                               C/O CT, ITS STATUTORY AGENT
                               C/O CT CORPORATION SYSTEM, ITS SA
                               36 PENNSYLVANIA STREET
                               INDIANAPOLIS IN 46204
                                                                                                                                                         Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 26 of 45. PageID #: 29




                                                                     19;T             462        F-g       9.R,4 a               ek       213-
                                                                                     RETURN TO SE140ER
                                                                                  A TTE ,
                                                                                        14 P TED - OT .K1SPOWN
                                                                                                   Tiv:7
                                           _       _                    C:     44113161a9..
                                                                                          9
                                                                                          -                    15,;35-1329S,"
                                   ,1! 441.1 3 >16             ,                    111311 041111.1111ill      I ill
       Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 27 of 45. PageID #: 30




                                           NAILAH K.BYRD
                                   CUYAHOGA COUNTY CLERK OF COURTS
                                                   1200 Ontario Street
                                                  Cleveland, Ohio 44113



                                             Court of Common Pleas


                                                    PRAECIPE
                                              September 21,2020 10:06

                                        By: WILLIAM LIVINGSTON 0089538

                                               Confirmation Nbr. 2076858


  ,MICHAEL SHIELDS                                                        CV 20 937000

          vs.
                                                                 Judge: DANIEL GAUL
  SMC CORPORATION OF AMERICA,ET AL.




                                                    Pages Filed: 1




Electronically Filed 09/21/2020 10:06 / SERVICE / CV 20 937000 / Confirmation Nbr. 2076858 / CLBB1
             Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 28 of 45. PageID #: 31


d22i2t21
                                  Common Pleas Court of Cuyahoga County, Ohio
                                        Nailah K. Byrd, Clerk of Courts

     01110
                                               I NSTRUCTIONS FOR SERVICE


     MICHAEL SHIELDS                                           Case Number      CV-20-937000

     Plaintiff(s)
                                                             Judge: Daniel Gaul
     Vs.
     SMC CORPORATION OF AMERICA, ET AL.                      Date: September 21, 2020
     Defendants(s)


     Method of Service Req uested:

     Certified Mail Service         Ordinary Mail Service         Federal Express Service

     Personal Service by the Sheriff of                              County

     Residence Service by the Sheriff of                        County

     Personal Service By Process Server

     Residence Service by Process Server

     Civ.R. 4,7 Waiver Requested


     N a me(s)a nd Add ress(es)of Pa rties to Serve:

     SMC CORPORATION OF AMERICA
      10100 SMC Blvd
      Noblesville, I N 46060



     Add itional I nstructions:




                             h l Murray Supreme Court ID if applicable:0019626
     Filing Party Name: J. Micae

     Phone Number: 216-781-5245


     For Use by Sheriff or Process Server Only

                    hb)51fAiN2612Eltf0:06 / SERVICE / CV 20 937000 / Confirmation Nbr. 2076858 / CLBB1
     Address for Service if Different from address included above:
       Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 29 of 45. PageID #: 32




                                           NAILAH K.BYRD
                                   CUYAHOGA COUNTY CLERK OF COURTS
                                                   1200 Ontario Street
                                                  Cleveland,Ohio 44113



                                             Court of Common Pleas


                                                    PRAECIPE
                                              September 21,2020 10:06

                                        By: WILLIAM LIVINGSTON 0089538

                                               Confirmation Nbr. 2076858


  MICHAEL SHIELDS                                                        CV 20 937000

          vs.
                                                                 Judge: DANIEL GAUL
  SMC CORPORATION OF AMERICA,ET AL.




                                                    Pages Filed: 7




Electronically Filed 09/21/2020 10:06 / SERVICE / CV 20 937000 / Confirmation Nbr. 2076858 / CLBB1
        Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 30 of 45. PageID #: 33




                                             NAILAH K.BYRD
                                     CUYAHOGA COUNTY CLERK OF COURTS
                                                      1200 Ontario Street
                                                     Cleveland, Ohio 11113



                                                Court of Common Pleas

                                      New Case Electronically Filed: COMPLAINT
                                               September 9,2020 12:38

                                            By: J. MICHAEL MURRAY 0019626

                                                 Confirmation Nbr. 2068446


  MICHAEL SHIELDS                                                            CV 20 937000

           vs.
                                                                    J udge: DANIEL GAUL
  SMC CORPORATION OF AMERICA,ET AL.




                                                       Pages Filed: 6




Electronically Filed 09/29/2020 12:06 / SEERA/2GB371)0(20GIMOOtlatiboriiihrnat1168446./2DIZA868 / CLBB1
        Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 31 of 45. PageID #: 34




                                IN THE COURT OF COMMON PLEAS
                                    CUYAHOGA COUNTY,011I0

    MICHAEL SHIELDS                                                  CASE NO.:
    23334 S. Melrose Dr.
    Westlake, Ohio 44145
                                                                     JUDGE:
                                Plaintiff,

             vs.


                                                                     COMPLAINT
    SMC CORPORATION OF AMERICA
    c/o CT,its Statutory Agent                                      (JURY DEMAND ENDORSED HEREON)
    36 Pennsylvania St.
    Indianapolis, Indiana 46204

                                and

    ERIC LUNDGREN
    SMC Corp. of America, Minneapolis Branch
    6541 City West Parkway Eden
    Prairie, MN 55344

                                          Defendants.         )


                                                    INTRODUCTION

              1.       This is an age discrimination action arising from Defendants' unlawful termination

                       ofPlaintiff's employment on April 10, 2020. This action is being brought pursuant

                       to R.C. §4112.02(L).

                                                         PARTIES

              2.       Plaintiff Michael Shields is 67 years old. Until April 10, 2020, Plaintiff was

                       employed as a Corporate Account Manager in the Cleveland branch of Defendant

                       SMC Corporation of America. Plaintiff was an employee as defined by §

                       4112.01(A)(3), Ohio Rev. Code.

Electronically Filed 09/29/2020 12:08 / SEP2A2C112370220GMOOrtiatrdorillbrnatit88141t8./21:01868 / CLBB1
         Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 32 of 45. PageID #: 35




               3.       DefendantSMC Corporation ofAmerica("SMC")is a for-profit corporation with its

                        principal place ofbusiness located at 10100 SMC Boulevard,Noblesville,IN,46060.

                        Defendant SMC is an employer as defined by § 4112.01(A)(2), Ohio Rev. Code.

              4.        Defendant Eric Lundren is an individual and a resident of the State of Minnesota.

                        Defendant Lundgren is employed as a Regional Sales Manager by Defendant SMC

                        and is also an employer as defined by § 4112.01(A)(2), Ohio Rev. Code.

                                              JURISDICTION AND VENUE

               5.       Defendants transact business in this state and caused injury to Plaintiff in this state.

                        This Court has personal jurisdiction over Defendants based on, but not limited to,

                        Ohio's Long Arm Statute, R.C. § 2307.382(A)(1),(3),(4) and Ohio R. Civ. P.

                        4.3(A)(1),(3),(4).

              6.        Plaintiff's claims arose in Cuyahoga County, he resides in Cuyahoga County and

                        Defendants are nonresidents of the State of Ohio. Venue is, therefore, proper in

                        Cuyahoga County.

                                                GENERAL ALLEGATIONS

               7.       Defendant SMC is the United States subsidiary ofSMC Corporation based in Japan.

                        It provides industries with technology and products to support automation.

               8.       In 2005, Plaintiff first began his employment with Defendant SMC as an account

                         manager in its Cleveland branch.

               9.        After six successful years,Plaintiffleft DefendantSMC to pursue other opportunities

                        in 2011.

               10.       Two years later, Plaintiff returned to SMC as an employee. More specifically,


                                                                   2

Electronically Filed 09/09/2020 10:06 / SIERA2011937P0120,36fftiertiatibortfitnna#116131446./2DIZA8138 / CLBB1
        Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 33 of 45. PageID #: 36




                      Plaintiff accepted the position of Global Target Account Manager. That position

                      came with more responsibilities than Plaintiff's previous role with the company,and

                      placed a greater emphasis on client interaction and business development.

                                                 '
                                           Plaintiff s Role and Performance

             11.      In 2017, Defendant SMC designated Plaintiff to serve as one of two Corporate

                      Account Managers for the Cleveland branch.

              12.     In or around April of 2018, the other Corporate Account Manager left SMC and

                      Plaintiff began to serve as the only Corporate Account Manager for the Cleveland

                      branch.

              13.     Plaintiff was a loyal employee and performed his duties well for years and continued

                      to be highly qualified for his position.

                                                 'Discriminatory Treatment
                                        Defendants

              14.     In or around November of2019, SMC hired a new employee as another Corporate

                       Account Manager within the Cleveland branch. At that time,the new employee was

                      34 years old. Plaintiff, on the other hand, was 66 years old and was the oldest

                       employee within the Cleveland branch.

              15.                                                 h birthday, while he was working from
                       On April 10,2020,three months before his 67t

                       home in Westlake, OH, Plaintiff received a phone call from Defendant Eric

                       Lundgren. Defendant Lundgren is a Regional Sales Manager for DefendantSMC and

                       his responsibilities include overseeing the Cleveland branch.

              16.      Defendant Lundgren informed Plaintiffthat he was being terminated immediately as

                       a result ofthe economic condition of SMC that he attributed to COVID-19.


                                                               3

Electronically Filed 09/09/2020 10:06 / SEEP?N201937a1020G3fftkaatibortilbindt11681140./2DER868 / CLBB1
       Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 34 of 45. PageID #: 37




              17.     Hours later, two of Defendant SMC's employees went to Plaintiff's home and

                      repossessed his corporate car, cell phone, laptop, gas card and credit card.

              18.     Defendant SMC offered Plaintiff only one week's severance pay upon his

                      termination. It then presented him with a written release agreement providing that if

                      he agreed to release all claims he had against SMC, it would pay him two weeks

                      severance. Plaintiff declined that offer.

              19.     Attached to the written release agreement Defendant SMC provided to Plaintiff was

                      a list of employees who were also being terminated as a result of the alleged

                      economic circumstances caused by COVID-19.

             20.      Of the 28 employees in the Cleveland branch, only Plaintiff, who was the oldest

                      member ofthe branch, and a Business Development Manager, who, at age 63, was

                      the second oldest person in the Branch, were fired.

             21.      On the list of employees who were not terminated was the 34 year old Corporate

                      Account Manager, who had been hired just some five months earlier.

         UNLAWFUL AGE DISCRIMINATION IN EMPLOYMENT UNDER R.C. §4112.02

             22.      Plaintiff incorporates all previous allegations.

             23.      Plaintiff was more than 40 years of age at all times relevant to the allegations in this

                      Complaint.

             24.      Plaintiff was qualified for his position and capable ofperforming his job duties.

             25.      Defendants SMC and Lundgren terminated Plaintiff because ofhis age on April 10,

                      2020.

             26.      DefendantSMC and Lundgren assigned the duties that formerly belonged to Plaintiff


                                                             4

Electronically Filed 09/29/2020 10:06 / StERA/201931002DG8fftMatibortfitnnONIMB./2DEZ/3,8138 / CLBB1
       Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 35 of 45. PageID #: 38




                      to a younger employee or employees.

             27.      Defendants SMC and Lundgren discriminated against Plaintiff because of his age

                      with respectto the terms,conditions and privileges ofhis employment,including but

                      not limited to terminating his employment in violation of §§ 4112.02 and 4112.99,

                      Ohio Rev. Code.

             28.      As a direct and proximate result of the wrongful conduct of Defendants SMC and

                      Lundgren,Plaintiffsuffered and will continue to suffer economic and non-economic

                      harms and damages for which Defendants are liable, including but not limited to

                      emotional pain and suffering, humiliation, embarrassment,loss ofenjoyment oflife

                      and the loss of past and future wages, fringe benefits and other privileges and

                      conditions of employment.

             29.      Defendants SMC and Lundgren intentionally, willfully, wantonly, recklessly, and

                      maliciously violated Plaintiff's rights under §§ 4112.02 and 4112.99, Ohio Revised

                      Code for which Defendants are liable for punitive damages, attorney's and expert

                      fees, costs, interest, and any equitable relief that this Court deems appropriate.

                                               PRAYER FOR RELIEF

             Plaintiff demands the following relief against Defendants:

              1.       Judgment in his favor awarding compensatory damages, jointly and severally, in

                       excess of Twenty-Five Thousand Dollars;

              2.       Judgment in his favor awarding punitive damages,jointly and severally,in excess of

                       Twenty-Five Thousand Dollars;

              3.       Judgment in his favor awarding him back pay, front pay, prejudgment interest,


                                                              5

Electronically Filed 09/29/2020 10:08 / SEmaco93AX2008fffffitatOorilitmatt611314142./211D18138 / CLBB1
        Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 36 of 45. PageID #: 39




                       reasonable attorneys' and expert fees, and costs,jointly and severally;

             4.        Such other further legal and equitable reliefto which Plaintiff is entitled.

                                                     JURY DEMAND

              Plaintiff demands a trial byjury on all issues within this Complaint.



                                                            Respectfully submitted,



                                                            /s/ J. Michael Murray
                                                            J. MICHAEL MURRAY (0019626)
                                                            jmmurray@bgmdlaw.com
                                                            WILLIAM C. LIVINGSTON (0089538)
                                                            wlivingston@bgmdlaw.com
                                                            BERKMAN,GORDON,MURRAY & DEVAN
                                                            55 Public Square, Suite 2200
                                                            Cleveland, Ohio 44113-1949
                                                            Telephone: (216)781-5245
                                                            Facsimile: (216)781-8207

                                                            Attorneys for Plaintiff




                                                                6

Electronically Filed 09/09/2020 111136 / SEIVN2G1B3U10120GaffECtatibortilmn&LI613144td3./2DIZSBB8 / CLBB1
             Case:ACTION
SUMMONS IN A CIVIL 1:20-cv-02348-PAB  Doc #: 1-1
                            COURT OF COMMON      Filed:
                                              PLEAS,    10/15/20 COUNTY
                                                     CUYAHOGA     37 of 45.JUSTICE
                                                                             PageIDCENTER
                                                                                    #: 40
                                                                                               CLEVELAND,OHIO 44113
                  CASE NO.                                 SUMMONS NO.
                CV20937000               D1 CM              42599423                                            Rule 4(B)Ohio

                                                                                                               Rules of Civil
                                                                                                               Procedure
                                 MICHAEL SHIELDS                  PLAINTIFF
                                       VS                                                                     SUMMONS
             SMC CORPORATION OF AMERICA, ET AL.                   DEFENDANT




          SMC CORPORATION OF AMERICA                                                 You have been named defendant in a sums
          C/O CT, ITS STATUTORY AGENT                                              complaint(copy attached hereto)filed in Cuyahoga
          10100 SMC BLVD                                                           County Court of Common Pleas, Cuyahoga County
          NOBLESVILLE IN 46060-0000                                                Justice Center, Cleveland, Ohio 44113,by the
                                                                                   plaintiff named herein.

                                                                                     You are hereby summoned and required to answer
                                                                                   the complaint within 28 days after service of this
                      Said answer is required to be served on:                     summons upon you,exclusive of the day of service.

                                                                                    Said answer is required to be served on Plaintiff's
          PlEintiff's Attorney                                                     Attorney (Address denoted by arrow at left.)

          W ILLIAM LIVINGSTON                                                       Your answer must also be filed with the court
          55 PUBLIC SQ. STE. 2200                                                  within 3 days after service of said answer on
                                                                                   plaintiff's attorney.
          C LEVELAND, OH 44113-0000
                                                                                     If you fail to do so,judgment by default will be
                                                                                   rendered against you for the relief demanded in the
                                                                                   complaint.

                    Case has been assigned to Judge:

          D ANIEL GAUL
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                            NAILAH K. BYRD
                                                                         Clerk of the Court of Common Pleas

                     DATE SENT
            Sep -21, 2020                            By
                                                                   Deputy

                                        09/09/2020


                                                                                   111 1 1111111 iu 1111111111111111111111 i i
              COMPLAINT FILED




CMSN130
       Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 38 of 45. PageID #: 41
'SI UNITEDSTATES
   POSTAL SERVICE




Date Produced: 10/05/2020

CERTIFIED MAIL SOLUTIONS INC.:

The following is the delivery information for Certified Mail Tm/RRE item number 9314 8001 1300 3540
6939 49. Our records indicate that this item was delivered on 09/28/2020 at 01:28 p.m. in
N OBLESVILLE, IN 46060. The scanned image of the recipient information is provided below.

Signature of Recipient :




Address of Recipient :




Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
U nited States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.




             i@Mfai MARI RPORATT
(Ngfelf1610kt,                            F MOW         00-10-7 05:08
Sent To: 10100 SMC BLVD NOBLESVILLE, IN 460600000
       Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 39 of 45. PageID #: 42




                                           NAILAH K. BYRD
                                   CUYAHOGA COUNTY CLERK OF COURTS
                                                    1200 Ontario Street
                                                   Cleveland, Ohio 44113



                                              Court of Common Pleas

                                             NOTICE OF APPEARANCE
                                               October 1, 2020 15:03


                                         By: GREGORY GUERVARA 0067269

                                               Confirmation Nbr. 2085746



  MICHAEL SHIELDS                                                          CV 20 937000

          vs.
                                                                 Judge: DANIEL GAUL
  SMC CORPORATION OF AMERICA,ET AL.




                                                    Pages Filed: 2




Electronically Filed 10/01/2020 15:03 / NOTICE / CV 20 937000 / Confirmation Nbr. 2085746 / CLDLJ
       Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 40 of 45. PageID #: 43




                                    IN THE COURT OF COMMON PLEAS
                                        CUYAHOGA COUNTY,OHIO

    MICHAEL SHIELDS,                                   )
                                                       )
                              Plaintiff,               )
                                                       )
             v.                                        )CASE NO. CV20937000
                                                       )
    SMC CORPORATION OF AMERICA                         )
    and ERIC LUNDGREN,                                 )
                                                       )
                              Defendants,              )

                                                   APPEARANCE

    To the Clerk ofthis Court and all parties of record:

           Please enter my appearance as counsel in this case for Defendants, SMC Corporation
    of America and Eric Lundgren.

             I certify that I am admitted to practice in this Court.


    September 29,2020                                  /s/ Gregory W Guevara
                                                        Gregory W. Guevara(IN #16728-49)
                                                        BOSE McKINNEY & EVANS LLP
                                                        1 11 Monument Circle, Suite 2700
                                                        Indianapolis, IN 46204
                                                       (317)684-5000;(317)684-5173 Fax
                                                        GGuevara@boselaw.com

                                                        Attorney for Defendants, SMC Corporation of
                                                        America and Eric Lundgren




Electronically Filed 10/01/2020 15:03 / NOTICE / CV 20 937000 / Confirmation Nbr. 2085746 / CLDLJ
       Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 41 of 45. PageID #: 44




                                         CERTIFICATE OF SERVICE

            I hereby certify that on September 29, 2020, a copy of the foregoing "Appearance" was

    filed electronically. Notice of this filing will be sent to the following counsel by operation of the

    Court's electronic filing system. Parties may access this filing through the Court's system.

                             J. Michael Murray, Esq.
                             William C. Livingston, Esq.
                             Berkman, Gordon, Murray & Devan
                             55 Public Square, Suite 2200
                             Cleveland, OH 44113-1949
                             jmmurray@bgmdlaw.com
                             wlivingstona,bgmdlaw.com


                                                        /s/ Gregory W. Guevara
                                                        Gregory W. Guevara
    3935119




Electronically Filed 10/01/2020 15:03 / NOTICE / CV 20 937000 / Confirmation Nbr. 2085746 / CLDLJ
                                                            2
       Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 42 of 45. PageID #: 45

                                                                                             Motion No. 4890253




                                           NAILAH K.BYRD
                                   CUYAHOGA COUNTY CLERK OF COURTS
                                                   1200 Ontario Street
                                                  Cleveland,Ohio 44113



                                             Court of Common Pleas


                                       MOTION FOR EXTENSION OF TIME
                                             October 5,2020 11:50

                                        By: GREGORY GUERVARA 0067269

                                              Confirmation Nbr. 2087299


  MICHAEL SHIELDS                                                        CV 20 937000

          vs.
                                                                Judge: DANIEL GAUL
  SMC CORPORATION OF AMERICA,ET AL.




                                                    Pages Filed: 2




Electronically Filed 10/05/2020 11:50 / MOTION / CV 20 937000 / Confirmation Nbr. 2087299 / CLSLP
        Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 43 of 45. PageID #: 46




                                     IN THE COURT OF COMMON PLEAS
                                         CUYAHOGA COUNTY,OHIO

     MICHAEL SHIELDS,                                   )
                                                        )
                              Plaintiff,                )
                                                        )
             v.                                         ) CASE NO. CV20937000
                                                        )
     SMC CORPORATION OF AMERICA                         )
     and ERIC LUNDGREN,                                 )
                                                        )
                              Defendants.               )

             DEFENDANTS
                      'CONSENTED MOTION FOR ENLARGEMENT OF TIME

             Pursuant to Rule 8.0(C) of the Cuyahoga County Common Pleas Court Local Rules,

     Defendants, SMC Corporation of America and Eric Lundgren, by counsel, respectfully move the

     Court for a 30-day enlargement oftime to file an answer or other response to the Complaint filed

     by Plaintiff, Michael Shields. In support of this motion, Defendants state:

             1.       Plaintiff initiated this action with the filing of his Complaint on September 9,

     2020.

             2.       Defendants were served with the summons and Complaint on September 15,

     2020, resulting in a deadline for Defendants to answer or otherwise respond to the Complaint by

     October 13, 2020, which time has not yet expired.

             3.       Defendants reasonably require additional time to investigate and respond to the

     allegations in the Complaint.

             4.       No prior enlargements of time have been requested by or granted to Defendants.

             5.       On October 5, 2020, counsel for Defendants contacted counsel for Plaintiff, to

     request consent to the enlargement of time which is the subject of this motion. Plaintiff consents

     to the enlargement of time.



Electronically Filed 10/05/2020 11:50 / MOTION / CV 20 937000 / Confirmation Nbr. 2087299 / CLSLP
        Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 44 of 45. PageID #: 47




             6.       This motion is not made for purposes of unnecessary delay or other improper

     purpose.

             WHEREFORE, Defendants, SMC Corporation of America and Eric Lundgren, by

     counsel, respectfully request that the Court grant Defendants a 30-day enlargement of time, to

     and including November 12, 2020, in which to answer or otherwise respond to Plaintiff's

     Complaint and for all other appropriate relief.

                                                        Respectfully submitted,

                                                       /s/ Gregory W Guevara
                                                        Gregory W. Guevara(OH #0067269)
                                                        BOSE McKINNEY & EVANS LLP
                                                        111 Monument Circle, Suite 2700
                                                        Indianapolis, IN 46204
                                                       (317)684-5000;(317)684-5173 Fax
                                                        GGuevara@boselaw.com

                                                        Attorney for Defendants, SMC Corporation of
                                                        America and Eric Lundgren

                                         CERTIFICATE OF SERVICE

             I hereby certify that on October 5, 2020, a copy of the foregoing "Defendants' Consented

     Motion for Enlargement of Time" was filed electronically. Notice ofthis filing will be sent to the

    following counsel by operation of the Court's electronic filing system. Parties may access this

    filing through the Court's system.

                              J. Michael Murray, Esq.
                              William C. Livingston, Esq.
                              Berkman, Gordon, Murray & Devan
                              55 Public Square, Suite 2200
                              Cleveland, OH 44113-1949
                              imrnurray
                                      ( &,bgmdlaw.com
                              wlivingston@bgindlaw.com


                                                        Is
                                                         !Gregory W Guevara
                                                        Gregory W. Guevara
     3938807

Electronically Filed 10/05/2020 11:50 / MOTION / CV 20 937000 / Confirmation Nbr. 2087299 / CLSLP
                                                            2
         Case: 1:20-cv-02348-PAB Doc #: 1-1 Filed: 10/15/20 45 of 45. PageID #: 48


                                    I101110111 010Ip!!101511111111 111111

                     IN THE COURT OF COMMON PLEAS
                         CUYAHOGA COUNTY,OHIO
MICHAEL SHIELDS                                              Case No: CV-20-937000
     Plaintiff
                                                             Judge: DANIEL GAUL

SMC CORPORATION OF AMERICA,ET AL.
     Defendant

                                                             JOURNAL ENTRY


DEFENDANTS'CONSENTED MOTION FOR ENLARGEMENT OF TIME,FILED 10/05/2020, IS GRANTED. DEFENDANTS
SHALL MOVE, ANSWER,OR OTHERWISE PLEAD TO PLAINTIFF'S COMPLAINT ON OR BEFORE 11/12/2020.

CMC BY PHONE SET FOR 11/17/2020 AT 10:45 AM. PLAINTIFF'S COUNSEL SHALL INITIATE THE CONFERENCE CALL
WITH ALL OTHER PARTIES AND CONTACT THE COURT AT THE SET TIME. THE COURT'S STAFF ATTORNEY CAN
BE REACHED AT(216)443-8619. PARTIES SHALL BE PREPARED TO DISCUSS DISCOVERY PROGRESS AND
SCHEDULING MATTERS,ETC.




                                                          Judge Signature
                                                                                  ,4010/06/2020




10/05/2020
                                           RECEIVED FOR FILING
                                             10/06/2020 17:02:35
                                          NAILAH K. BYRD,CLERK
                                                                                                  Page 1 of 1
